Citation Nr: 1638600	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-26 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1969, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified at a Board hearing before the undersigned in December 2015.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's tinnitus is at least as likely as not the result of acoustic trauma during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases, including tinnitus (as diseases of the nervous system), detailed in 38 C.F.R. §3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran's tinnitus was identified during a May 2012 VA audiological examination.  He is competent to report current tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  

There is no evidence showing that the Veteran complained of or sought treatment for tinnitus during service, and he was not diagnosed with tinnitus during service.  He has, however, reported being exposed to significant acoustic trauma during service as a result of taking on enemy artillery fire in multiple instances, and as a result of an explosion in close proximity when a vehicle traveling in front of his, as part of a convoy, hit a land mine.  The Veteran credibly reported during his December 2015 Board hearing, and during his May 2012 VA audiological examination, that he experienced tinnitus as a result of loud explosions during service.  He noted that he did not want to complain of ringing in his ears when he believed he would get better and fellow service members had incurred worse injuries.  The Veteran's reports are credible and consistent with the era and circumstances of his Vietnam service, and with his military occupational specialty as a track mechanic.  Accordingly, the Board concedes his exposure to in-service acoustic trauma, and the Board finds that his reports of an onset of tinnitus as a result are competent and credible.  

In his July 2014 VA Form 9, the Veteran intimated that he has had problems with intermittent tinnitus since service, which developed into near constant tinnitus later in life.  Based on the Veteran's credible report, a continuity of tinnitus symptomatology has been established since the Veteran's separation from service.  Thus, the remaining elements of service connection are satisfied with respect to the tinnitus claim.  See Walker, 701 F.3d 1331.  

While the examiner conducting the May 2012 VA examination opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, the examiner relied, at least in part, on an absence of complaints of or treatment for tinnitus during the Veteran's service.  The examiner did not consider the Veteran's credible report of having tinnitus in and since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's tinnitus and his in-service exposure to acoustic trauma, at least to an equipoise standard.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his tinnitus is related to his active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In the May 2012 VA examination report, the examiner gave the opinion that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of military noise exposure, the examiner relied on a blanket statement that the scientific evidence did not support delayed onset of noise induced hearing loss.  Further comment is required to consider an April 2013 private audiological evaluation report, wherein the Veteran's private audiologist intimated that the Veteran's hearing loss could be the result of high levels of noise exposure during service.  Additionally, to the extent that the May 2012 VA examiner opined that the Veteran's tinnitus was a symptom associated with hearing loss, an opinion is needed to determine if his hearing loss is caused by or aggravated by tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, this issue is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its clinical onset during his active service, or is related to an in-service disease or injury, to include conceded hazardous military noise exposure and acoustic trauma during service.  The examiner must consider the April 2013 private audiological evaluation report in addressing the Veteran's contention of hearing loss due to military noise exposure and acoustic trauma.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is proximately due to or the result of (caused by) service-connected tinnitus. 

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss is aggravated (permanently made worse) by service-connected tinnitus.

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of bilateral hearing loss prior to aggravation by tinnitus.

The examiner must provide reasons for all opinions, addressing relevant medical evidence and the Veteran's lay reports.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


